Citation Nr: 1311782	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-42 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by left knee pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active service from April 1969 to January 1972; from September 1990 to June 1991; from December 1992 to July 1993; from January 1995 to July 1995; from August 1998 to April 1999; and from November 2002 to August 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that, in pertinent part, denied service connection for residuals of a left knee injury.  The Veteran timely appealed.

In September 2011, the Veteran and his wife testified during a hearing before a former Veterans Law Judge at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In March 2012, the Board remanded the matter for additional development.  A review of the record confirms that the directed development has been accomplished.

In December 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge who conducted the September 2011 Board hearing, and that he had the right to another Board hearing.  In January 2013, the Veteran indicated that he did not want an additional hearing.
 
Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  The evidence does not establish an underlying pathology of the left knee to account for the Veteran's knee pain.

2.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The competent and credible evidence of record does not show that a chronic disability exhibited by left knee pain was manifested during active service; nor does it show that such is currently manifested to a compensable degree.  


CONCLUSION OF LAW

A chronic disability manifested by left knee pain, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through February 2008 and March 2012 letters, the RO and VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO or AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  VA has obtained copies of the available service treatment records (STRs).  In that regard, the Veteran has also submitted copies of select STRs in his possession.  It is clear from the available records that some STRs are missing.  However, efforts have been exhausted to obtain the missing records, as outlined in the RO's memorandum dated in August 2008.

VA has also obtained outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal.  The Board has reviewed the examination report, which contains an etiological opinion regarding the claimed knee disability, and finds it adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a current disability would be helpful in substantiating the claim for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

The Board notes that during the hearing, the Veteran testified that he thought an X-ray or MRI scan had been conducted in 1998 by an unnamed private physician, but that he could not remember the results, or if a diagnosis had been rendered.  The Veteran was given an additional 45 days to obtain the medical evidence, although none pertaining to the left knee was submitted to the Board.  Nor has the Veteran requested that VA assist him in obtaining those records.  The Board notes that there is no prejudice to the Veteran in proceeding with the decision without these records, as the key element at issue is whether there is disability during the course of the claim for which service connection can be established.  Evidence dated within the course of the claim (and therefore subsequent to 1998) confirms no pathology for the knee. 

Given these facts, the Board finds that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the first element, the Board finds that the evidence does not confirm that the Veteran has a currently diagnosed left knee disability.  A September 2003 Persian Gulf Registry Protocol examination documents the Veteran's then current complaints, which did not include left knee pain or injury.  A March 2006 orthopedic consult also was devoid of findings referable to the left knee.  In a January 2008 primary care note, the Veteran reported injuring his knee in 1981 or 1982.  The diagnosis was chronic pain/left knee.  The accompanying x-ray notes an unremarkable left knee.  In February 2008, the Veteran reported a history of left knee pain, without further elaboration.  In March 2008, during physical therapy for a shoulder disability, the Veteran reported a past history of unspecified knee pain.  The remaining treatment records are negative for a left knee problem.

The Veteran underwent a VA examination in April 2012 for purposes of determining the nature and etiology of his claimed left knee disability.  The examiner reviewed the claims file, and noted the Veteran's medical history; and indicated that the Veteran reported having intermittent episodes of his left knee giving way and having left knee pain.  The Veteran indicated that he thought his left knee injury occurred in the 1990's when he was hit on the side of the left knee with a tractor trailer, and had soreness.  He never sought medical attention for the knee, which he indicated first became symptomatic two-to-three years after the incident; and that episodes of intermittent left knee giving way occurred a few times yearly at most.  The Veteran described the episodes as intense soreness at first and dull pain, which did not keep him from walking and that he may have limped a little.

Objective examination of the Veteran's left knee in April 2012 revealed that its range of motion was normal, with flexion to 140 degrees, and extension to 0 degrees.  There was no objective evidence of painful motion, and no additional limitation of motion after repetitive-use testing.  There was no pain or tenderness to palpation of the left knee.  Muscle strength testing and joint stability testing were normal.  The examiner found no evidence of recurrent patellar subluxation or dislocation of the left knee.  Nor was there evidence of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted that the Veteran did not have any meniscal conditions or surgical procedures involving the left knee, and that he did not use any assistive devices for walking.  The examiner opined that there was no evidence of left knee disability based on current examination.

In short, there is no current diagnosis referable to the left knee.  Generally, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, service connection under a direct theory of entitlement is not warranted. 

In the alternative, specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include signs or symptoms involving muscle or joint pain.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in SWA during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in SWA during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. 
§ 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Forms 214 show service in SWA from October 1990 to May 1991; in Kuwait from November 2002 to May 2003; and in Iraq from May 2003 to July 2003.  They also confirm receipt of the Southwest Asia Service Medal with three Bronze Service Stars, and the Kuwait Liberation Medal issued by Saudi Arabia.  These medals generally indicate service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2012)).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2012).  

The Veteran has attributed his infrequent knee pain to several different incidents throughout the appeal.  In conjunction with his original claim filed in January 2008, he indicated that a left knee injury began on June 10, 1981; and that he was treated at the time in Fort Benning, Georgia.  He then indicated during the course of VA treatment in January 2008 that he thought he injured his left knee jumping from a plane in 1981 or 1982.  Notably, this is not during active duty, and is prior to his service in Southwest Asia.

By contrast, in September 2011, the Veteran reported in sworn testimony that he did not recall an exact in-service incident involving his left knee; and indicated that he started having really bad problems with his left knee when he returned from Bosnia in or about 1998, after his first period of service in Southwest Asia.  His DD Forms 214 show that he served in Bosnia from September 1998 to April 1999.  Lastly, in his April 2012 VA examination, when asked about the history of the problem, the Veteran reported thinking that he had a knee injury in the 1990s involving a tractor trailer.

The only available STRs show normal lower extremities during clinical evaluations in August 1978 and in June 1998.  The Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as pain.  However, the Board finds that he is not credible with respect to his statements of experiencing these symptoms on active duty in SWA.  Specifically, the Board finds significant the inconsistencies in reporting the precipitating event over the years.  Because the Veteran's story has changed three times, the Board is not confident that he has provided a credible history of in-service symptoms.  Therefore, a chronic disability has not been shown to have become manifest during active duty.  

The question therefore becomes whether a knee disability has become manifest to a degree of 10 percent or more disabling since his service in SWA.  For the reasons outlined below, the Board finds that one has not.  

The diagnostic criteria applicable to rating knee disabilities are found in 38 C.F.R. 
§ 4.71a.  Several diagnostic codes (DC) relate to the knee, and are explained herein, to the extent of reaching the required 10 percent disability threshold.  Under DC 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, while limitation of flexion to 45 degrees warrants a 10 percent rating.  Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, while limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation.  In addition, DC 5003 allows for ratings of orthopedic disabilities that involve arthritis that is confirmed on x-ray. 

In this Veteran's case, his comprehensive VA examination in April 2012 confirms that his current knee pain does not reach any of the 10 percent levels described above.  He has no objective signs of recurrent subluxation or lateral instability.  He has completely painless and normal range of motion, even on repetitive testing.  Available x-ray evidence confirms no arthritis or degenerative changes of the knee joint.  Therefore, the Veteran has not manifested a disability to a degree of 10 percent or more since his service in SWA. 

The Board notes that muscle pain and joint pain are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, although the Veteran has complained of left knee pain, those complaints have not been associated with any functional disability or other objective signs or symptoms that are compensably disabling.  While the Veteran is credible in his descriptions of occasional left knee pain, he has not exhibited symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

The Board finds that the preponderance of the evidence is against a finding of service connection for a disability manifested by left knee pain either on a direct basis or as due to an undiagnosed illness.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a disability manifested by left knee pain is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


